DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant amendments and arguments filed on 08/18/2022 amending canceling claims 3, 9 and 18; amending claims 1, 2, 7, 8, 13, 14, 21, 22, 24 and 25; and adding new claims 26-28. Claims 1, 2, 4, 5, 7, 8, 10, 11, 13-16 and 21-28 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13-16 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a free turbine spool comprising … a variable area nozzle controlled by an actuator”.  Newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP 2163 I. B.).  There was no express support found by examiner for the instant limitation.  For example applicant specification states “a free turbine spool comprising a free turbine and a second rotatable shaft” in par. 19.  In addition a variable area nozzle controlled by an actuator is not an inherent feature of free turbine spools.  Regarding implicit support Kesseli in view Donnelly appears to teach a similar structure to applicant free turbine spool.  For example Kesseli fig. 5 below illustrates variable area nozzle 40 with free turbine 5 of a free turbine spool (5, “shaft”, 6) wherein claimed actuator is taught by Donnelly for example in the claim 1 35 USC 103 analysis below.  

    PNG
    media_image1.png
    518
    425
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    740
    648
    media_image2.png
    Greyscale
[AltContent: textbox (shaft)][AltContent: arrow][AltContent: textbox (shaft)][AltContent: arrow]
Applicant discloses a similar free turbine spool (521, “shaft”, 522) shown in applicant fig. 5 above.  However applicant is arguing in the remarks filed on 08/18/2022 that the free turbine spool of Kesseli in view Donnelly does not comprise a variable area nozzle controlled by an actuator.  Therefor in this light there does not appear to be implicit support for the instant limitation.  For example if under applicant’s argument one of ordinary skill would not consider the free turbine spool of Kesseli in view Donnelly to include a variable area nozzle controlled by an actuator, then for the same reasoning one of ordinary skill in the art would come to the same conclusion regarding applicant’s free spool.  Claims 7 and 13 include similar limitations to the instant limitation and are rejected for the same reason.
Claims 23 and 27 each recite “requiring one or more of a maximum voltage acceptance drop of less than 15 percent and a maximum voltage spike of less than 20 percent”. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘requiring one or more of a maximum voltage acceptance drop of less than 15 percent and a maximum voltage spike of less than 20 percent’ in the application as filed.  Applicant par. 15 discusses a resistor DC load installed in DC link in fig. 6 however there is no discussion of an acceptance voltage drop or maximum voltage.  Therefore, the instant limitation is considered new matter.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 8, 10, 21, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2013/0139519 A1 (Kesseli) in view of Pub. No.: US 2019/0055890 A1 (Ethier), Pub. No. US 20090228149 A1 (Alston) and Pub. No. US 20130133480 A1 (Donnelly).
Regarding claim 1 and 21 and 22, Kesseli discloses (fig. 5; the labeling of spools and shafts also shown in figs. 1 and 3) a gas turbine engine (par. [0042], top), comprising: one or more turbo-compressor spools (9, 10) each turbo-compressor spool (9, 10) having a compressor (45, 22), a turbine (11, 42), and a first rotatable shaft (18, 16) rotatably coupling the compressor and the turbine; a combustor 41 for receiving a high-pressure airflow from the compressor of each of the turbo-compressor spools and delivering a heated airflow to the turbine of each of the turbo-compressor spools; a free turbine spool 12 comprising a free turbine 5 (see fig. 5), a variable area nozzle 40 (see fig. 5) and a second rotatable shaft 24 (see fig. 3), the second rotatable shaft rotatably coupling the free turbine 5 to a variable speed alternator (see pars. 3, bottom, and 48, bottom; alternator load 6 is rotated by free turbine 5 that varies in speed according to the energy of the gasses entering the turbine 5; there is no gearing that would make the input to the alternator 6 a constant speed; see par. 39, middle wherein there is no transmission when the load 6 is an alternator), wherein the variable speed alternator generates electrical power (par. [0006], bottom).  Kesseli does not explicitly disclose the variable area nozzle controlled by an actuator; an active rectifier accepting a variable frequency output from the variable speed alternator, wherein the active rectifier converts AC power to DC power and delivers the DC power to a DC common bus; and one or more ultra-capacitors connected to the DC common bus; wherein the ultra-capacitors inject current onto the DC common bus to reduce voltage fluctuations on the DC common bus; wherein the DC common bus is connected to an AC electrical load through an inverter.
Donnelly teaches a gas turbine (see title) and further teaches a control for a variable area nozzle 28 (see fig. 5) of a free turbine 1 (see fig. 5) is an actuator 405 (see par. 114 stating “actuators 405 include …free power turbine variable area nozzle control”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli with the variable area nozzle controlled by an actuator as taught by Donnelly in order to facilitate implementing the computer control of Kesseli (see Donnelly pars. 111 and 114) wherein computer control of Kesseli is discussed in pars. 50 and 62.
Ethier teaches (fig. 3) a gas turbine engine 101 and further teaches a rectifier 201 (converter 201 is rectifier; par. [0117]) accepting (see fig. 3) a frequency output from a variable speed alternator 112, wherein the rectifier 201 converts AC power to DC power (rectifier 201 is an AC to DC converter; see par. 119, top) and delivers the DC power to a DC common bus 203 (Applicant DC bus is interpreted to be the DC link between active rectifier 63 and active inverter 64 in Applicant fig. 6; likewise Ethier teaches a DC link between rectifier 201 and inverter 301 (converter 301 is an inverter, see par. 117) that is a DC common bus wherein the DC common bus 203 provides power to both ultra-capacitors 205 and  inverter 301 and as discussed in par. 119, middle, and par. 120, middle, respectively); and one or more ultra-capacitors (energy storage 205 may be ultra-capacitor; par. 119, middle; see also par. 117 describing embodiment of fig. 3 using ultra-capacitor with inverter) connected to the common DC bus 203 (see fig. 3); wherein the ultra-capacitors inject current onto the DC common bus (ultra-capacitors inject power into DC bus 203 to immediately compensate for a lack of power from alternator 112 during transient operation of the gas turbine; see pars. 119 and 130) to reduce voltage fluctuations on the DC common bus (intended use: because the ultracapacitors 205 inject DC power into the common DC bus 203 to accommodate for a lack of power from the alternator 112 voltage fluctuations that would otherwise occur in a scenario without power injection can be reduced); and wherein the DC common bus 203 is connected to an AC electrical load 206 through an inverter 301. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view of Donnelly with a rectifier accepting a frequency output from the variable speed alternator, wherein the rectifier converts AC power to DC power and delivers the DC power to a DC common bus; and one or more ultra-capacitors connected to the DC common bus; wherein the ultra-capacitors inject current onto the DC common bus to reduce voltage fluctuations on the DC common bus; and wherein the DC common bus is connected to an AC electrical load through an inverter as taught by Ethier in order to facilitate making excess power produced from the gas turbine and converted to the DC power available for later use via ultra-capacitor energy storage (Ethier par. [0119], middle and bottom), and to permit DC power from ultra-capacitor energy storage to supplement power generated from the gas turbine during transient operation of the gas turbine with respect to load or environmental conditions (Ethier par. [0108]).
Kesseli in view Donnelly and Ethier teach the current invention but do not explicitly teach an active rectifier accepting a variable frequency output from the variable speed alternator.
Alston teaches power conversion structures converting power from a generator driven by an engine (see “Generator” in fig. 9 that is driven by engine discussed in par. 40) and further teaches (see fig. 9) an active rectifier accepting a variable frequency output from a variable speed alternator (see pars 40, bottom, and 72; claim 3) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view Donnelly and Ethier with an active rectifier accepting a variable frequency output from a variable speed alternator as taught by Alston in order facilitating providing reliable electrical power equipment (Alston par. [0003]).
Regarding claim 2, Kesseli in view Donnelly, Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses a recuperator 44.
Regarding claim 4, Kesseli in view Donnelly, Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses (see fig. 5) an intercooler between the compressor 45 of the first turbo-compressor spool of the one or more spools and the compressor 22 of the second turbo-compressor spool of the one or more spools (par. 39, top).
Regarding claims 7, 24 and 26, Kesseli discloses (fig. 5; the labeling of spools and shafts also shown in figs. 1 and 3) a method of operating a gas turbine engine (par. [0042], top), the method comprising: receiving, by a combustor 41, a high-pressure air flow from a compressor (22 or 45) of a first turbo-compressor spool (9 or 10) of one or more turbo-compressor spools (9, 10), wherein the first turbo-compressor spool (9 or 10) of the one or more turbo-compressor spools comprises the compressor (22 or 45), a turbine (11, 42), and a first rotatable shaft (18 or 16) rotatably coupling the compressor and the turbine; delivering, by the combustor 41, a heated airflow to the turbine of the first turbo-compressor spool of the one or more turbo-compressor spools, wherein the heated airflow rotatably drives the first rotatable shaft and the compressor of the first turbo-compressor spool of the one or more turbo-compressor spools; generating, by a variable speed alternator (see pars. 3, bottom, and 48, bottom; alternator load 6 is rotated by free turbine 5 that varies in speed according to the energy of the gasses entering the turbine 5; there is no gearing that would make the input to the alternator 6 a constant speed; see par. 39, middle wherein there is no transmission when the load 6 is an alternator), electrical power, wherein the variable speed alternator is rotatably coupled to a free turbine spool 12 (see fig. 3) comprising a free turbine 5 (see fig. 5), a variable area nozzle 40 (see fig. 5) and a second rotatable shaft 24 (see fig. 3).  Kesseli does not explicitly disclose the variable area nozzle controlled by an actuator; accepting, by an active rectifier a variable frequency output from the variable speed alternator; converting, by the active rectifier, the electrical power from AC power to DC power; delivering, by the active rectifier, the DC power to a DC common bus, wherein one or more ultra-capacitors are connected to the DC common bus; wherein the ultra-capacitors inject current onto the DC common bus to reduce voltage fluctuations on the DC common bus, and wherein the DC common bus is connected to an AC electrical load through an inverter.
Donnelly teaches a gas turbine (see title) and further teaches a control for a variable area nozzle 28 (see fig. 5) of a free turbine 1 (see fig. 5) is an actuator 405 (see par. 114 stating “actuators 405 include …free power turbine variable area nozzle control”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli with the variable area nozzle controlled by an actuator as taught by Donnelly in order to facilitate implementing the computer control of Kesseli (Donnelly pars. 111 and 114) wherein computer control of Kesseli is discussed in pars. 50 and 62.
Ethier teaches (see fig. 3) a gas turbine engine 101 and further teaches accepting (see fig. 3), by a rectifier 201 (converter 201 is rectifier; par. [0117]) a frequency output from a variable speed alternator 112, converting by the rectifier 201 electrical power from AC power to DC power (rectifier 201 is an AC to DC converter; see par. 119, top); and delivering, by the rectifier 201, the DC power to a DC common bus 203 (Applicant DC bus is interpreted to be the DC link between active rectifier 63 and active inverter 64 in Applicant fig. 6; likewise Ethier teaches a DC link between rectifier 201 and inverter 301 (converter 301 is an inverter, see par. 117) that is a DC common bus wherein the DC common bus 203 provides power to both ultra-capacitors 205 and  inverter 301 and as discussed in par. 119, middle, and par. 120, middle, respectively); wherein one or more ultra-capacitors (energy storage 205 may be ultra-capacitor; par. [0119], middle; see also par. [0117] describing embodiment of fig. 3 using ultra-capacitor with inverter) are connected to the common DC bus 203 (see fig. 3); wherein the ultra-capacitors inject current onto the DC common bus (ultra-capacitors inject power into DC bus 203 to immediately compensate for a lack of power from alternator 112 during transient operation of the gas turbine; see pars. 119 and 130) to reduce voltage fluctuations on the DC common bus (intended use: because the ultracapacitors 205 inject DC power into the common DC bus 203 to accommodate for a lack of power from the alternator 112 voltage fluctuations that would otherwise occur in a scenario without power injection can be reduced); and wherein the DC common bus 203 is connected to an AC electrical load 206 through an inverter 301. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view of Donnelly with accepting, by a rectifier a frequency output from the variable speed alternator; converting, by the rectifier, the electrical power from AC power to DC power; and delivering, by the rectifier, the DC power to a DC common bus, wherein one or more ultra-capacitors are connected to the DC common bus; wherein the ultra-capacitors inject current onto the DC common bus to reduce voltage fluctuations on the DC common bus; and wherein the DC common bus is connected to an AC electrical load through an inverter as taught by Ethier in order to facilitate making excess power produced from the gas turbine and converted to the DC power available for later use via ultra-capacitor energy storage (Ethier par. [0119], middle and bottom), and to permit DC power from ultra-capacitor energy storage to supplement power generated from the gas turbine during transient operation of the gas turbine with respect to load or environmental conditions (Ethier par. [0108]).
Kesseli in view Donnelly and Ethier teach the current invention but do not explicitly teach accepting, by an active rectifier, a variable frequency output from the variable speed alternator.
Alston teaches power conversion structures converting power from a generator driven by an engine (see “Generator” in fig. 9 that is driven by engine discussed in par. 40) and further teaches (see fig. 9) accepting, by an active rectifier, a variable frequency output from the variable speed alternator (see pars 40, bottom, and 72; claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view Donnelly and Ethier with accepting, by an active rectifier, a variable frequency output from the variable speed alternator as taught by Alston in order facilitating providing reliable electrical power equipment (Alston par. [0003]).
Regarding claim 8, Kesseli in view Donnelly, Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses a heat exchanger 44.
Regarding claim 10, Kesseli in view Donnelly, Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses (see fig. 5) an intercooler between the compressor 45 of the first turbo-compressor spool of the one or more spools and the compressor 22 of the second turbo-compressor spool of the one or more spools (par. 39, top).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Donnelly, Ethier and Alston, as applied to claims 1 and 7 respectively, above, and further in view of Pub. No. US 20180058242 A1 (Malkamaki).
Regarding claims 5 and 11, Kesseli in view of Donnelly, Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses wherein the turbine 42 of the turbo-compressor spool 10 comprises a ceramic material (see par. [0057]), but is silent wherein the turbine of each of the turbo-compressor spools comprises a ceramic material (i.e., Kesseli is silent the turbine 11 of spool 9 comprises a ceramic material).
Malkamaki teaches (see fig. 2) a gas turbine engine (abstract), comprising: one or more turbo-compressor spools (10a-10c) each spool having a turbine, (see fig. 2; for example spool 11a includes turbine T1), and further teaches each turbine comprises a ceramic material (see par. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view of Donnelly, Ethier and Alston with each turbine comprises a ceramic material as taught by Malkamaki in order to facilitate using a light weight material in the turbines thereby reducing turbo lag and improving response time regarding an increased load.

Claims 13-15, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Donnelly, Ethier and Alston, as evidenced by Pub. No. US 20100191442 A1 (Kirk).
The preamble recitation of claim 13 “for overcoming the effects of turbolag” is read as intended use by the examiner (MPEP 2111.02(II)).  Kesseli discloses using energy storage to supplement turbo-compressor power during sudden load changes helps the engine/generator set spool up more effectively and thereby overcome a turbo lag of the turbo-compressor; par. [0108]) on a block loaded (par. [0108]: “load suddenly increases”; a sudden increase in load is consistent with applicant specification meaning of block loading; par. [0026], top). Kirk discloses using two spools instead of a single spool, of a turbo-compressor, results in less weight of the individual spools thereby reducing the effects of turbo lag, par. [0064].  Therefore Kesseli is capable of overcoming the effects of turbolag by the use of energy storage and two spools as disclosed by Kesseli and evidenced by Kirk.
Regarding claims 13, 25 and 28, Kesseli discloses (fig. 5; the labeling of spools and shafts also shown in figs. 1 and 3) a system (9, 10, 12, 41) for overcoming effects of turbo lag of a block loaded gas turbine engine (par. [0042], top), wherein the gas turbine comprises one or more turbo-compressor spools (9, 10), wherein each turbo- compressor spool has a compressor (45, 22), a turbine (11, 42), and a first rotatable shaft (18, 16) rotatably coupling the compressor and the turbine; a combustor 41 for receiving a high-pressure airflow from the compressor of a first turbo-compressor spool 9 of the turbo-compressor spools (9, 10) and delivering a heated airflow to the turbine (11, 42) of each of the turbo-compressor spools (9, 10), wherein the heated airflow rotatably drives the first rotatable shaft and the compressor of each of the turbine-compressor spools; a free turbine spool 12 (see fig. 3) comprising a free turbine 5 (see fig. 5), a variable area nozzle 40 (see fig. 5) and a second rotatable shaft 24 (see fig. 3), the second rotatable shaft rotatably coupling the free turbine to a variable speed alternator (see pars. 3, bottom, and 48, bottom; alternator load 6 is rotated by free turbine 5 that varies in speed according to the energy of the gasses entering the turbine 5; there is no gearing that would make the input to the alternator 6 a constant speed; see par. 39, middle wherein there is no transmission when the load 6 is an alternator), wherein the variable speed alternator generates electrical power (par. [0006], bottom). Kesseli does not explicitly disclose the variable area nozzle controlled by an actuator; an active rectifier accepts a variable frequency output from the variable speed alternator, converts AC power to DC power, and delivers the DC power to a DC common bus; one or more ultra-capacitors connected to the DC common bus; wherein the ultra-capacitors inject current onto the DC common bus to reduce voltage fluctuations on the DC common bus; wherein the DC common bus is connected to an AC electrical load through an inverter.
Donnelly teaches a gas turbine (see title) and further teaches a control for a variable area nozzle 28 (see fig. 5) of a free turbine 1 (see fig. 5) is an actuator 405 (see par. 114 stating “actuators 405 include …free power turbine variable area nozzle control”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli with the variable area nozzle controlled by an actuator as taught by Donnelly in order to facilitate implementing the computer control of Kesseli (see Donnelly pars. 111 and 114) wherein computer control of Kesseli is discussed in pars. 50 and 62.
Ethier teaches (see fig. 3) a gas turbine engine 101 and further teaches a rectifier 201 (converter 201 is rectifier; par. [0117]) wherein the rectifier 201 accepts (see fig. 3) a frequency output from a variable speed alternator 112, converts AC power to DC power (rectifier 201 is an AC to DC converter; see par. 119, top), and delivers the DC power to a DC common bus 203 (Applicant DC bus is interpreted to be the DC link between active rectifier 63 and active inverter 64 in Applicant fig. 6; likewise Ethier teaches a DC link between rectifier 201 and inverter 301 (converter 301 is an inverter, see par. 117) that is a DC common bus wherein the DC common bus 203 provides power to both ultra-capacitors 205 and  inverter 301 and as discussed in par. 119, middle, and par. 120, middle, respectively); and one or more ultra-capacitors (energy storage 205 may be ultra-capacitor; par. [0119], middle; see also par. [0117] describing embodiment of fig. 3 using ultra-capacitor with inverter) connected to the common DC bus 203; wherein the ultra-capacitors inject current onto the DC common bus (ultra-capacitors inject power into DC bus 203 to immediately compensate for a lack of power from alternator 112 during transient operation of the gas turbine; see pars. 119 and 130) to reduce voltage fluctuations on the DC common bus (intended use: because the ultracapacitors 205 inject DC power into the common DC bus 203 to accommodate for a lack of power from the alternator 112 voltage fluctuations that would otherwise occur in a scenario without power injection can be reduced); and wherein the DC common bus 203 is connected to an AC electrical load 206 through an inverter 301.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view of Donnelly with a rectifier wherein the rectifier accepts a frequency output from the variable speed alternator, converts AC power to DC power, and delivers the DC power to a DC common bus; and one or more ultra-capacitors connected to the DC common bus; wherein the ultra-capacitors inject current onto the DC common bus to reduce voltage fluctuations on the DC common bus; and wherein the DC common bus is connected to an AC electrical load through an inverter as taught by Ethier in order to facilitate making excess power produced from the gas turbine and converted to the DC power available for later use via ultra-capacitor energy storage (Ethier par. [0119], middle and bottom), and to permit DC power from ultra-capacitor energy storage to supplement power generated from the gas turbine during transient operation of the gas turbine with respect to load and environmental conditions (Ethier par. [0108]).
Kesseli in view Donnelly and Ethier teach the current invention but do not explicitly teach active rectifier accepts a variable frequency output from the variable speed alternator.
Alston teaches power conversion structures converting power from a generator driven by an engine (see “Generator” in fig. 9 that is driven by engine discussed in par. 40) and further teaches (see fig. 9) an active rectifier accepts a variable frequency output from a variable speed alternator (see pars 40, bottom, and 72; claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view Donnelly and Ethier with an active rectifier accepts a variable frequency output from a variable speed alternator as taught by Donnelly in order facilitating providing reliable electrical power equipment (Alston par. [0003]).
Regarding claim 14, Kesseli in view Donnelly, Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses a heat exchanger 44.
Regarding claim 15, Kesseli in view Donnelly, Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses an intercooler between the compressor 45 of the first turbo-compressor spool of the one or more spools and the compressor 22 of the second turbo-compressor spool of the one or more spools (par. [0039], top).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Donnelly, Ethier and Alston, as evidenced by Kirk, as applied to claim 13 above, and further in view of Malkamaki.
Regarding claim 16, Kesseli in view of Donnelly, Ethier and Alston teach the current invention as claimed and discussed above.  Kesseli further discloses wherein the turbine 42 of the turbo-compressor spool 10 comprises a ceramic material (see par. [0057]), but is silent wherein the turbine of each of the turbo-compressor spools comprises a ceramic material (i.e., Kesseli is silent the turbine 11 of spool 9 comprises a ceramic material).
Malkamaki teaches (see fig. 2) a gas turbine engine (abstract), comprising: one or more turbo-compressor spools (10a-10c) each spool having a turbine, (see fig. 2; for example spool 11a includes turbine T1), and further teaches each turbine comprises a ceramic material (see par. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view of Donnelly, Ethier and Alston with each turbine comprises a ceramic material as taught by Malkamaki in order to facilitate using a light weight material in the turbines thereby reducing turbo lag and improving response time regarding an increased load. 

Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kesseli in view of Donnelly, Ethier and Alston, as applied to claims 1 and 7 above, respectively, and further in view of Pub. No. US 2013/0313826 A1 (Gupta)
Regarding claims 23 and 27, Kesseli in view of Donnelly, Ethier and Alston teach the current invention as claimed and discussed above including DC bus discussed in the claims 1 and 7 analyses above, respectively, but are silent the DC common bus is connected to a DC electrical load requiring one or more of a maximum voltage acceptance drop of less than 15 percent and a maximum voltage spike of less than 20 percent. 
Gupta teaches (see fig. 2) a turbine (see par. 53) driven alternator 101 and further teaches DC common bus 112 is connected to a DC electrical load 114 requiring one or more of a maximum voltage acceptance drop of less than 15 percent and a maximum voltage spike of less than 20 percent (intended use: the switch just below resistor 114 opens in order to alleviate different overvoltage conditions across DC bus 112, see par. 53, middle; one of ordinary skill in the art understands a voltage spike can be an overvoltage condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Kesseli in view of Donnelly, Ethier and Alston with the DC common bus is connected to a DC electrical load requiring a maximum voltage spike of less than 20 percent as taught by Gupta in order to facilitate preventing damage to power components (see Gupta par. 6). 

Response to Arguments
Applicant states that no new matter has been added with the amendment filed on 08/18/2022.  In response it is noted that new claim 27 recites similar limitations to claim 23 and wherein claim 23 was rejected for new matter in par. 9 of office action mailed on 05/18/2022.  It does not appear applicant has responded to the claim 23 new matter rejection under 35 USC 112(a).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example applicant argues that the free turbine 1 variable area nozzle 28 (see Donnelly fig. 5 below) does not comprise a spool. In response Donnelly is only used to teach an actuator (405; see par. 114) for a variable area nozzle.  In any case the free turbine 1 of Donnelly is described as including or comprising a variable area nozzle 28 as discussed in par. 114: “free power turbine variable area nozzle”.  The free turbine 1 spool (free turbine 1, shaft in fig. 5 below, generator 4) includes actuator 405 that controls variable area nozzle 28 of the free turbine 1.  

    PNG
    media_image5.png
    694
    802
    media_image5.png
    Greyscale
[AltContent: textbox (shaft)][AltContent: arrow]
This is consistent with applicant description of free turbine spool in par. 19.  One of ordinary skill would understand the actuator and variable area nozzle to be included with the free turbine 1 because the variable area nozzle is an inlet to the free turbine 1 that controls the amount of combustion gasses flowing into the free turbine 1.
Applicant further argues that Kesseli does not disclose a variable area nozzle with the free turbine of Kesseli.  In response par. 50 of Kesseli states that the “variable area turbine nozzle 40 in FIG …5 control[s] the rate of flow of air to the turbine 5 of the free turbine spool (see also fig. 5 below).  Therefore Kesseli discloses the free turbine spool of Kesseli includes a variable area nozzle.  In summary Kesseli teaches a variable area nozzle 40 included with a free turbine 5 spool (5, shaft shown in fig. 5 below, 6) wherein a labeling of the shaft shown below is also shown in fig. 3 as shaft 24 as explained in the 35 USC 103 analysis above.  This is consistent with applicant description of free turbine spool in par. 19.  

    PNG
    media_image1.png
    518
    425
    media_image1.png
    Greyscale
[AltContent: textbox (shaft)][AltContent: arrow]
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 20060016196 and US 20140250903 each teach variable area turbine nozzles.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marc J Amar/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741